DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on August 11, 2022 is acknowledged. Claims 1-18, 20-23, and 25-26 are pending in this application. Claims 1, 4-5, 11, 15-17, and 20 have been amended. Claims 19 and 24 have been cancelled. Claims 25-26 are new. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 3-6, 8, 11, 13-16, and 22-23 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate the limitations of claims 4 and 5. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 7, 9, 10, 12, 17-18, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 6,916,488) has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate the subject matter of claims 4-5. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Meier et al. (US 6,914,488) which discloses vesicles made from amphiphilic copolymers. The amphiphilic copolymers can be ABA copolymers, where one of A and B is hydrophilic and the other is hydrophobic.  Molecules can be incorporated into the walls of the vesicles (abstract).  
The vesicles can be used to deliver a therapeutic, prophylactic, or diagnostic agent to a patient. A hydrophilic drug can be encapsulated inside the vesicles or a hydrophobic drug can be encapsulated in the middle layer of the vesicles (column 2, lines 34-36).  
 The amphiphilic segmented copolymer includes at least one segment B that includes a hydrophobic polymer. Examples include polyalkylmethacrylates and polymethacrylates (column 4, lines 31-42).  
Hydrophilic segments contain monomers  of lower alkyl acrylamides and methacrylamides, hydroxyl substituted lower alkyl acrylamides and methacrylamides, mono(lower alkylamino)(lower alkyl) acrylates and methacrylate, dimethyl aminoethyl methacrylate (DMAEMA) and dimethylaminoethylmethacrylamide (column 5, line 64 through column 6, line 19). 
Applicant’s attention is directed to the figures discloses a central core  and a plurality of filamentous arms derived from the hydrophilic block emanating outward from the core. 
 While Meier discloses vesicles or micelles which may comprise the claimed blocks, he does not exemplify the particular combination. He additionally does not disclose the chain length of either block, the entanglement of the biological agent in the arms of the micelle, or an aqueous composition comprising the micelle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615